Citation Nr: 9930690	
Decision Date: 10/27/99    Archive Date: 11/04/99

DOCKET NO.  92-12 780	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an increased rating for bilateral pes planus, 
currently evaluated 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Artur F. Korniluk, Associate Counsel

INTRODUCTION

The veteran had active military service from February 1942 to 
December 1945.  This matter comes to the Board of Veterans' 
Appeals (Board) from the Department of Veterans Affairs (VA) 
Houston Regional Office (RO) August 1991 rating decision 
which denied a rating in excess of 30 percent for the 
service-connected bilateral pes planus.  In April 1994, the 
case was remanded to the RO for additional development of the 
evidence.  In May 1997, it was again remanded to schedule a 
Travel Board hearing, as requested by the veteran, which was 
held in August 1999.

In September 1999, additional evidence not previously 
considered by the RO, consisting of VA treatment records in 
September 1999, was received.  Initial consideration of this 
evidence by the Board was not waived by the veteran under 
38 C.F.R. § 20.1304(c) (1998); yet, in view of the outcome of 
the claim, as discussed below, he is not prejudiced by 
initial consideration of this additional evidence on appeal.  
Bernard v. Brown, 4 Vet. App. 384 (1993).


FINDING OF FACT

The veteran's bilateral pes planus is associated with medial 
cuneiform deformity and callosities, and is productive of 
essentially continuous pain, extreme tenderness, and spasms 
which he experiences even at rest; the pain and tenderness 
increase with activity, unimproved by any orthopedic 
appliance; he must use a motorized scooter for ambulation 
outside his home.


CONCLUSION OF LAW

The schedular criteria for a 50 percent rating for bilateral 
pes planus have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic Code 5276 
(1998).

REASONS AND BASES FOR FINDING AND CONCLUSION

The Board finds that the veteran's claim is well grounded in 
that it is capable of substantiation.  Murphy v. Derwinski, 
1 Vet. App. 78 (1990).  This finding is based on his 
assertion that disability associated with the service-
connected bilateral pes planus has increased in severity.  
Proscelle v. Derwinski, 1 Vet. App. 629 (1992).  Once 
determined that a claim is well grounded, VA has a duty to 
assist in the development of evidence pertinent to the claim.  
38 U.S.C.A. § 5107(a).  Pertinent clinical data have been 
associated with the file, including current data sufficient 
to address the merits of the claim.  The Board is satisfied 
that the duty to assist has been met in this case. 

Under applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities.  The VA has a duty 
to acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.  See Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2 (1998), the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).

Service connection for bilateral pes planus was granted by 
March 1946 RO rating decision and a 10 percent rating was 
assigned.  That decision was based on the veteran's service 
medical records showing the disability was aggravated by 
service.

By January 1948 RO rating decision, the evaluation of the 
veteran's service-connected pes planus was increased to 30 
percent, effective in November 1947, based on a November 1947 
VA medical examination report showing an increase in severity 
of pertinent symptomatology; on examination, moderate, 3rd 
degree symptomatic bilateral pes planus with pronation was 
diagnosed.

On VA medical examination in October 1950, the veteran 
indicated that he experienced pain in the feet on prolonged 
standing or walking.  On examination, 3rd degree symptomatic 
bilateral pes planus was diagnosed.

On VA orthopedic examination in July 1979, the veteran 
indicated that he experienced bilateral foot pain on 
prolonged standing and walking.  On examination, he walked 
with normal gait and was able to bend, stoop, squat, and 
stand on his toes and heels without difficulty; there was a 
loss of both longitudinal arches, slight pronation and 
bulging of the medial borders of both feet, and slight 
eversion of the heels with bowing of the heel-cords; there 
was no evidence of swelling, redness, or tenderness, and both 
feet were flexible.  Chronic, 1st degree symptomatic 
bilateral pes planus was diagnosed.

VA medical records from November 1980 to October 1988 reveal 
intermittent treatment associated with various symptoms and 
illnesses.  In October 1988, the veteran indicated that he 
experienced pain in the feet when walking on heels.

On VA orthopedic examination in January 1989, the veteran 
indicated that his foot was gradually increasing in severity 
over the years and was almost constant, making it difficult 
to walk even when wearing different shoe inserts and special 
shoes; reportedly, he felt pain even when sitting or lying in 
bed.  On examination, the arches were normal when non-weight-
bearing but were completely lost on weight-bearing 
(indicative of flexible pes planovalgus); there was no 
significant callus formation on the soles of the feet, the 
metatarsal heads were non-tender, and there was no pain to 
compression between the metatarsal heads; mild to moderate 
hammertoe deformity of the lesser toes was noted, but there 
was no bunion deformity; the heels were nontender to 
palpation, posterior tibialis tendons were intact, and motor 
strength was 5/5, bilaterally.  Chronic, moderately 
symptomatic bilateral flexible pes planovalgus and hammertoe 
deformity of the lesser toes were diagnosed.

VA medical records from January 1989 to May 1991 reveal 
intermittent treatment of various symptoms and illnesses 
including associated with painful feet.  During treatment, 
the veteran indicated that he experienced pain in the feet 
even when wearing orthopedic shoes.  In October 1990, he 
indicated that he experienced pain on walking, noting that he 
was able to walk a distance of 2 to 3 blocks.  

At a November 1991 RO hearing, the veteran testified that he 
experienced pain, swelling, and tenderness of the feet, 
gradually increasing over the years, and that he was unable 
to walk normally due to his pes planus; he stated that he had 
pain even when wearing orthopedic shoes, that he avoided 
walking whenever possible due to pain, and that he received 
ongoing medical treatment for his pes planus disability.  

On VA orthopedic examination in January 1992, the veteran 
indicated that he experienced pain in both feet, especially 
on weight-bearing, gradually increasing in severity over the 
years.  He indicated that he had problems walking and was 
able to walk a distance of about 10 feet (at which time the 
pain became severe); reportedly, he used a motorized scooter 
and his ability to ambulate was severely limited without it.  
On examination, the arches of both feet were "reasonable" 
when not bearing weight but disappeared on weight-bearing; on 
weight-bearing, the calcanei were displaced into slight 
valgus leaving a slight plane of valgus deformity; after 
standing for a prolonged period, he was unable to rise on his 
toes due to pain in the arch region.  X-ray study of the feet 
revealed evidence of osteoarthritis in the small mid-joints, 
but there was no evidence of spurring, loss of joint space, 
fracture, or deformity.  Bilateral pes planus, moderately to 
"very severely" disabling, preventing free ambulation, was 
diagnosed.

On VA orthopedic examination in October 1994, the veteran 
indicated that he experienced bilateral foot pain even at 
rest, noting that the pain became markedly worse when he 
tried to ambulate; reportedly, he used a motorized scooter 
for long distance transportation.  On examination, he was 
able to walk a distance of about 4 feet with slow antalgic 
gait; plantar fascia and peroneus brevis insertion were 
tender to palpation, bilaterally; calcaneal valgus deformity 
was noted on standing; the range of motion of the ankles was 
reduced; neurovascular examination was remarkable for 
decreased light touch throughout the toes; pulses were 
diminished but present.  X-ray study of the feet revealed 
"beakinng" of the anterior/superior talus at the 
articulation with the navicular, clawing of the toes, and 
possibility of talocalcaneal coalition in the posterior 
facet.  Severely symptomatic chronic pes planus was 
diagnosed.

VA medical records from November 1991 to August 1997 reveal 
intermittent treatment associated with various symptoms and 
illness, including treatment associated with pain and 
instability of the feet, reportedly increasing on prolonged 
standing.  In September 1993, severe pronation and decreased 
arches were noted, and the veteran was instructed to continue 
wearing his custom shoes.  In January 1996, it was noted that 
orthotic devices did not provide him with much improvement.  
In April 1996, he indicated that he had no feeling in his 
feet.  In August 1997, he indicated that the pain and 
numbness in the feet interfered with his sleep; reportedly, 
he used his scooter even when at home.  

On December 1997 RO hearing, the veteran testified that he 
experienced extreme tenderness of the feet.  He indicated 
that the pain was present when walking any distance but 
increased when he tried to walk about a block; reportedly, 
the symptoms were not alleviated by orthopedic shoes or 
devices, and he tried "dozens" of different shoes in the 
past.  He testified that he used a motorized scooter for 
ambulation due to bilateral foot pain.

On VA orthopedic examination in June 1998, including a review 
of the record, the veteran indicated that he experienced 
increasing problems with his feet in that the pain in the 
medial portion of the arches was getting worse.  On 
examination, "significant" bilateral flat foot deformity 
was noted; it was somewhat rigid and productive of pain in 
the middle of the arches; callus formation was noted in the 
middle portion of the arches; pulses in the feet were 
palpable, and there was no evidence of symptomatic signs of 
neuropathy; sensation in the feet was described as "good."  
He wore orthotics which reportedly gave him "some" relief.  
X-ray study of the feet revealed a bilateral flatfoot 
deformity, but the joints and bone density of the feet were 
normal.  Moderate to severely symptomatic bilateral pes 
planus, causing significant pain, was diagnosed.

At an August 1999 Travel Board hearing, the veteran testified 
that he experienced significant pain and tenderness of both 
feet, noting that the symptoms were not alleviated by 
orthopedic devices which he tried in the past.  He indicated 
that the pain was so severe that it took him about an hour to 
fall asleep as he experienced pain and spasms even after he 
got in bed.  He testified that he used his motorized scooter 
whenever he was outside his home, but noted that avoidance of 
walking did not alleviate the pain.  He reported receiving 
ongoing medical treatment for his feet.

In September 1999, the veteran submitted to the Board VA 
medical treatment records, dated in September 1999, showing 
that he continued to experience foot pain despite use of 
custom shoes and inserts.  On examination, flatfoot 
deformity, prominent medial cuneiform, and posterior tibial 
tendon insufficiency were noted.  

Disability of the musculoskeletal system is primarily 
inability, due to damage in parts of the system, to perform 
the normal working movements of the body with normal 
excursion, strength, speed, coordination and endurance.  
Functional loss may be due to pain, supported by adequate 
pathology, evidenced by visible behavior of a veteran 
undertaking motion; weakness is as important as limitation of 
motion, and a part which becomes painful on use must be 
regarded as seriously disabled.  Factors considered in 
evaluating residual disability include less movement than 
normal, more movement than normal, weakened movement, excess 
fatigability, pain on movement, swelling, deformity or 
atrophy of disuse or incoordination.  38 C.F.R. §§ 4.40, 
4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).

Currently, the veteran's service-connected bilateral pes 
planus disability is rated under 38 C.F.R. § 4.71a, 
Diagnostic Code 5276, severe bilateral flatfoot with 
objective evidence of marked deformity (pronation, abduction, 
etc.), pain on manipulation and use accentuated, indication 
of swelling on use, characteristic callosities.  If the 
disability is pronounced and is evidenced by marked 
pronation, extreme tenderness of plantar surfaces of the 
feet, marked inward displacement and severe spasm of the 
tendo achillis on manipulation, not improved by orthopedic 
shoes or appliances, a maximum 50 percent rating is 
assignable under Code 5276.

Based on the entire record, the Board finds that a 50 percent 
rating for the veteran's service-connected bilateral pes 
planus is warranted under 38 C.F.R. § 4.71a, Diagnostic Code 
5276.  As indicated above, service connection for that 
disability was initially granted by the RO in 1946 (assigning 
it a 10 percent rating); since 1947, the disability has been 
rated 30 percent disabling consistent with evidence of 
severely disabling bilateral pes planus.  Over the years, the 
severity and persistence of symptoms of pain, tenderness, 
swelling, and spasms has intensified and prompted him to seek 
more and more frequent medical treatment; he continues to 
experience the pertinent pronounced symptoms despite attempts 
to alleviate them by various orthopedic appliances, shoes, 
and inserts; his symptoms are not improved (and are present 
even at rest) by a motorized scooter which he now uses for 
ambulation outside his home.  As indicated on numerous VA 
orthopedic examinations in the past and as shown during 
medical treatment in September 1999, the disability is 
associated with objective evidence of deformity of the feet.  
Thus, resolving the benefit of the doubt in the veteran's 
favor, and based on consideration of both subjective 
complaints of pain, tenderness, and spasms, and objective 
evidence recorded on numerous orthopedic examinations in the 
recent years, the Board believes that the severity of his 
service-connected bilateral pes planus disability more nearly 
approximates the criteria for a 50 percent rating under Code 
5276, representing the maximum available schedular rating.



	(CONTINUED ON NEXT PAGE)





ORDER

Entitlement to an increased evaluation of 50 percent for 
bilateral pes planus is granted, subject to pertinent 
criteria governing the payment of monetary benefits.



		
	J. F. Gough
	Member, Board of Veterans' Appeals

 

